Citation Nr: 1435091	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee and leg disability.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for a myocardial infarction.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for arthritis of the shoulders, both wrists, the lumbar spine, both hips, the left knee, left femur, and both feet.

6.  Entitlement to service connection for a bilateral foot disorder, other than pes planus.

7.  Entitlement to a compensable rating for hearing loss in the left ear.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from July 1968 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

In December 2010, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in which it vacated a May 2008 Board decision which had denied service connection for hearing loss in the right ear.  The Memorandum Decision affirmed a denial of a compensable rating for hearing loss in the left ear.

In 2004, the Veteran testified at two Board hearings.  Transcripts of the hearings have been associated with the Veteran's claims folder.  Unfortunately, the Veterans Law Judge (VLJ) who conducted the hearings has since retired from the Board.  In May 2013, the Veteran testified at a hearing before the undersigned VLJ regarding all the issues on appeal.  At that hearing, the Veteran agreed that he was willing to address the single issue remaining from his claim before the retired judge (service connection for hearing loss in the right ear) at his 2013 hearing.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of that issue.  Prior to his hearing, in April 2013, the Veteran sent a packet of materials to VA, summarizing his arguments and highlighting certain evidence.  

At this juncture, the Board would like to assure the Veteran that it has taken an extensive look at his claims file.  The Board is fully familiar with the Veteran's concerns that VA has not taken the time to review all of his contentions or is not appropriately resolving doubt on his behalf.  However, the Veteran should be aware that the Board has spent considerable time considering his claims and contentions and thoroughly reviewing the medical evidence, so as to ensure that the adjudication of his claims is consistent with the law as it currently exists.

Of note, in an October 2011 statement, the Veteran specifically stated that he did not wish to continue the issues of an increased rating for headaches, an increased rating for pes planus, or an increased rating for his acquired psychiatric disability which had been adjudicated in an October 2011 supplemental statement of the case.
A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.   As such, the Board does not have jurisdiction over those issues.

The Veteran has also requested that VA change the diagnosis of his service-connected eating disorder or reconsider how it is evaluated.  As for the proper diagnosis, that is obviously a medical question.  As for the rating schedule, the RO explained to him that there was no diagnostic code specifically applicable for his symptomatology, so he was evaluated under an analogous code.  As noted, the Board does not at this juncture have jurisdiction over a claim for an increase.  If he would like to request an increase, which is his stated goal, and submit evidence that his condition should be otherwise diagnosed or rated, he is certainly free to do so, by sending such requests to the RO.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee/leg disability was denied by a January 1997 Board decision; evidence obtained since the January 1997 decision raises a reasonable possibility of substantiating the claim for service connection for a right knee/leg disability.

2.  The weight of the evidence is against a finding that it is at least as likely as not that the Veteran's current right knee/leg disability is the result of either his military service or a service connected disability.

3.  The evidence of record is against a finding that it is at least as likely as not that the Veteran's hearing loss in the right ear is the result of either his military service, including his noise exposure therein, or his service connected left ear hearing loss.

4.  The evidence fails to show that the Veteran experienced a myocardial infarction as a result of either his military service or a service connected disability.

5.  The evidence fails to show that the Veteran experienced TBI as a result of his military service.  

6.  The weight of the probative evidence makes it less likely than not that arthritis of the shoulders, both wrists, the lumbar spine, both hips, the left knee, left femur, and/or feet is the result of either the Veteran's military service or a service connected disability.

7.  The evidence of record is against a finding that it is at least as likely as not that during the course of the appeal the Veteran has experienced a bilateral foot disorder, other than pes planus, that was the result of either his military service or a service connected disability.

8.  Audiological testing of the Veteran's hearing acuity in his left ear when applied to Table VIA or Table VII results in noncompensable disability rating throughout the course of his appeal.  

CONCLUSIONS OF LAW

1.  The January 1997 Board decision which denied entitlement to service connection for a right knee/leg condition is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100 (2013).

2.  Criteria for service connection for a right knee/leg disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

3.  Criteria for service connection for hearing loss in the right ear have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.383, 3.385 (2013).

4.  Criteria for service connection for a myocardial infarction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

5.  Criteria for service connection for a TBI have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Criteria for service connection for arthritis of the shoulders, both wrists, the lumbar spine, both hips, the left knee, left femur, and/or the feet have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

7.  Criteria for service connection for a bilateral foot disorder, other than pes planus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  Criteria for a compensable rating for hearing loss of the left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

The Veteran's claim of entitlement to service connection for a right knee/leg disability was previously denied by a January 1997 Board decision, which is final. 38 U.S.C.A. § 7104; 38 C.F.R. §20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In this case, the Veteran's claim was denied because the weight of the probative evidence was against a finding that a current right knee/leg disability was the result of a fall in service.  

Since January 1997, new and material evidence has been added to the record.  Specifically, in September 2009, Dr. Glass wrote a letter in which he explained that while he had previously concluded the Veteran's right knee had been the result of wear and tear in a 1996 letter, because an August 2003 MRI showed a meniscus tear in the right knee and because the Veteran's only reported knee injury was in 1970, he had revised his opinion such that he now believed that the tear could be from a fall in service and that such a fall could have led to some degenerative changes in the Veteran's knee.  He was therefore of the opinion that the knee should be service connected.

The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such, the Veteran's claim is reopened.


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability permanently aggravates another condition.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Right knee/leg disability 

As noted above, the Board has reopened the Veteran's previously denied claim for service connection for a right knee/leg disability.  While the Board reopened this issue, the RO technically denied reopening of the issue, concluding in an October 2011 supplemental statement of the case (SSOC) that while the evidence was new, it did not raise a reasonable possibility of substantiating the Veteran's claim.  As such, the Board must contemplate whether the Veteran would be prejudiced if the Board were to adjudicate this issue on the merits in this decision.  Here, the Board reviewed the rating decision, statement of the case, and supplemental statement of the case (SSOC), and finds that the RO de facto reopened the claim and denied it on the merits.  Significantly, after discussing the newly submitted evidence, the October 2011 SSOC made a generalized assessment of whether the criteria for service connection were met overall.  It is also noted that the private medical statement from Dr. Glass in 2009, which as discussed below constitutes the Veteran's strongest evidence in support of his knee/leg claim, was specifically listed as evidence that was considered by the SSOC.  Moreover, the Board remanded the Veteran's claim in June 2011, specifically so that the RO could consider the additional evidence that had been submitted by the Veteran on this issue.

In Hickson, the Court considered that (1) the RO developed the evidence over the period between the date the Veteran filed his claim to reopen and the date of the last adjudication, (2) the duties to notify and assist had been satisfied, including not only obtaining records, which is part of every claim to reopen, but also providing the Veteran with a medical examination, which is not required until and unless a claim is reopened, and (3) more significantly, all of the evidence in the record reveals that the RO in fact considered that evidence, assessed its credibility, and, after doing so, determined that not only was the evidence not credible but also that it did not trigger a need for any additional medical examinations.  Hickson v. Shinseki, 23 Vet. App. 394, 403-04 (2010).  Similarly, in this case, the VA met its duty to notify and assist with regard to this claim and the RO in essence considered all of the evidence, but felt that it weighed against a grant of service connection.  

The Board notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits because the RO de facto considered the merits.  The Veteran is not prejudiced by such consideration since all proper development has been completed.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Here, the Board remanded the Veteran's claim specifically so that the RO could consider all of the evidence of record, including the opinion from Dr. Glass, but after doing so, the RO concluded that the critical evidence of record did not even raise a reasonable possibility of substantiating the Veteran's claim.  That is, the evidence of record, including Dr. Glass's letter did not meet a standard that was well below that of service connection.  

As such, because the RO de facto considered the merits of this issue, there is no prejudice with the Board proceeding to adjudicate the claims of entitlement to service connection for a right knee/leg disability, because the Board's application of the law to the merits will be the second such application.  Of note, the Veteran has also clearly demonstrated that he wishes for the Board to consider this issue as soon as possible, consistently waiving RO review of newly submitted evidence, such as in February 2014 when he asked the Board to immediately proceed with the adjudication of his appeal.  (Emphasis in the original).

Turning to the merits of this claim, the Veteran is seeking service connection for a right knee/leg disability.  Essentially, he believes that a fall he experienced in service in February 1970 caused him to develop a chronic right knee/leg disability.

The occurrence of the fall in service is not in question.  In July 1993 and August 1993 buddy statements were received from two friends who had served with the Veteran, recalling the Veteran having fallen while unloading a mail truck in service and injured his right knee/leg.  They recalled that he had sought medical treatment for it in service.  A personnel record from June 1971 also noted that the Veteran had an injury to his right knee/leg while unloading a mail truck in February 1970.  However, service connection requires not just an injury in service, but also that the injury cause or result in a chronic disability.  As such, the issue that must be determined here is whether that fall is responsible for his having developed a chronic right knee/leg disability.

As noted, the in-service fall occurred in February 1970, after which the Veteran served for approximately 16 months without voicing further knee complaint.  At the Veteran's separation physical, his lower extremities were found to be normal and the Veteran specifically wrote that he was in good health.  The Veteran has subsequently reported (such as at a DRO hearing in January 1996) that his separation physical was cursory and that he was forced to write that his health was good.  He has also asserted that he reported the right knee/leg injury at his separation physical, but no one ever actually looked at his right lower extremity.  As such, the Veteran does not believe that the normal separation physical should be used against him.  The Board has considered the Veteran's argument, and notes that the separation physical is but one piece of evidence to be considered in the course of evaluating his claim, and is not dispositive in and of itself.

The Veteran has more recently argued, such as in a February 2014 statement, that he has experienced right knee/leg problems since service.  In November 2003, the Veteran also wrote that he had experienced years of continuous problems with his right knee.  He also testified at a DRO hearing in January 1996 that he had experienced problems with his right knee/leg during service, but conceded that the symptoms were not of such severity as to prevent him from doing his job.  He stated that he had his knee checked on one subsequent occasion in service, but the medical officer reportedly did not find any problem with it.  The Veteran stated that following service, he continued to have problems such as swelling and stiffness if he was on his leg too long.  He worked for a construction company and did not get time off that would allow him to go to the doctor.  He suggested that his family doctor told him that nothing could be done for his right leg and just to stay off of it.

The problem is that while the Veteran claims that he experienced continuing knee problems following service, but did not have time to seek medical care, the fact remains that he did find time to seek medical treatment on several occasions in the 1970s, but the private treatment records do not show any discussion of any knee problems, as treatment records from 1975-1976 focus largely on dieting and weight loss without any discussion of any right lower extremity problems.  The Veteran also failed to seek any knee treatment during the 1980s, despite receiving medical treatment on a number of occasions for other medical issues.  

In September 1992, more than twenty years removed from service, the Veteran first filed for service connection for his right knee.  In a December 1992 statement, he explained that he had injured his right knee in service in approximately February 1970 falling from a mail truck.  He indicated that the swelling went away and he did not seem to have any problems working on the leg.  He indicated that the problems with his right knee and leg began in approximately 1988.  X-rays of the right knee in October 1992 were interpreted as normal with no evidence of fracture or dislocation and normal tissues and joint spaces.  

At a January 1993 VA examination, the Veteran reported injuring his right knee in 1970 in service, but stated that over the years he had done pretty well, and had only begun to experience symptoms, such as pain, aching, tenderness etc., in the previous 4-5 years.  

In August 2003, an MRI of the Veteran's right knee showed very minimal insignificant joint effusion, as well as a horizontal tear involving the posterior horn of the medial meniscus.  The MCL showed changes of a sprain.  As such, it is accepted that the Veteran has a current, chronic knee disability.  However, again service connection requires that a current disability be caused by or otherwise the result of either service or a service connected disability.

This connection may be made by medical evidence or in some instances lay testimony.  As a lay person, the Veteran is considered competent to report symptoms such as knee pain as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, the Veteran has wavered throughout his claims process as to when his knee symptomatology actually began.  He has recently asserted that it has been continuous since his fall in service and has even suggested in 2014 that he believes that arthritis was present in his right knee within a year of separation from service.  However, when the Veteran first started seeking service connection in the early 1990s, he indicated that his knee symptoms had begun in approximately 1988; that is, nearly two decades removed from separation.  Additionally, no knee problems were noted on the Veteran's separation physical and the earliest private treatment records did not show any complaints of, or treatment for, any right lower extremity problems.  Moreover, knee treatment was not actually sought for multiple decades after service, despite the fact that the Veteran sought treatment for numerous problems prior to that time.  If the Veteran had truly experienced right knee pain since service, it would be expected that he would have reported such problems when he first sought post-service knee treatment, but he did not, informing the medical professional that he had experienced knee problems for only 4-5 years at a time when he was more than twenty years removed from service.  As such, the Board simply does not find the Veteran to be sufficiently consistent or credible to establish that he experienced symptoms such as right knee/leg pain consistently after service.
 
In November 2004 the Veteran wrote (following an MRI in 2003 showing a meniscal tear in his right knee) that the evidence clearly showed that his right knee/leg disability was the result of his military service.  However, he did not explain how imaging of his knee in 2003, while clearly showing a knee injury, necessarily meant that it was at least as likely as not that such disability was the result of a knee contusion more than 30 years earlier.  The Veteran also suggested that arthritis was a presumptive disability.  However, this presumption would only apply if the arthritis was diagnosed either in service, or within a year of separation from service, which is not the case here as the Veteran's lower extremities were found to be normal on his separation physical, and knee problems were not diagnosed for many years thereafter.  The fact remains that there is no medical evidence of arthritis or other chronic right knee disability either in service or within a year of service, as x-rays of the Veteran's right knee taken in October 1992, more than twenty years after separation, were normal and did not reveal any arthritis.  As such, presumptive service connection is not available for the Veteran's right knee/leg disability.  The issue then becomes whether the medical evidence of record links the Veteran's post-service right knee disability to his fall in service.

As noted, the Veteran believes that his right knee/leg disability is the result of his military service, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a knee disability first detected years after military service ended.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Several medical opinions/statements are of record in this case.  

In October 1992, a doctor wrote that the Veteran had a major disability of the right knee which was service related.  No rationale was provided for the opinion and no knee diagnosis was actually provided.  There is also no suggestion that the medical professional had access to the Veteran's medical records or had an accurate knowledge of the Veteran's in-service fall and knee injury.  As such, this statement is of limited probative value and is entitled to little weight.

The next week the Veteran returned to the medical professional.  He voiced complaints of pain and stiffness in his right knee without recent injury, reporting only an old injury in service when he slipped and fell on the ice.  The medical professional found a minimal degree of tenderness on palpation and pain on range of motion.  The Veteran was assessed with acute monoarthropathy with peritendonitis, and a primary consideration of osteoarthritis.  Less than a month later, it was noted that the monoarthropathy had resolved.  

At a VA examination in January 1993, the Veteran reported injuring his right knee in 1970 in service.  He indicated that over the years he did pretty well, but he had begun to experience pain, aching, tenderness etc. in the previous 4-5 years.  The Veteran was diagnosed with a residual injury to the right knee, although he had full range of motion and no instability.  However, while the VA examiner's impression was a "residual" injury to the right knee there was no specification of what it was a residual of.

In November 1996, Dr. Glass wrote that he evaluated the Veteran for a knee injury that occurred in the military in 1970.  The Veteran reported that he had contused his knee directly on the knee cap when he fell, adding that he was placed on quarters for 24 hours and then returned to regular duty.  The Veteran denied being placed on a profile or even receiving any follow-up treatment for his knee in military.  The Veteran asserted that since then he had experienced some chronic problems with his knee, without treatment, and he felt that his knee had gradually worsened.  Dr. Glass wrote that on evaluation, the Veteran probably had some chronic bursitis tendinitis in his right knee.  He noted that the Veteran also had a little in his left knee and thus felt that the problems the Veteran was experiencing in his right knee were not related to his in-service injury and instead were the result of chronic wear and tear.

In September 2009, Dr. Glass wrote a second letter.  He acknowledged the conclusions he had drawn in 1996 that the Veteran's right knee had been the result of wear and tear, but suggested that based on the August 2003 MRI showing a meniscus tear, and the fact that the Veteran's only knee injury was in 1970, he had revised his opinion such that he now believed that the meniscus tear could have been from that time and could have led to some degenerative changes in his knee.  He was therefore of the opinion that the knee should be service connected.

However, putting the change of opinion aside, the language used by Dr. Glass in 2009 is entirely equivocal; that is, Dr. Glass's use of "could be" in the context of a medical opinion is the same as him saying "could not be" and therefore his statement is not found to provide the requisite nexus in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Also of note, Dr. Glass did not explain why the meniscus tear necessarily occurred in service.  He did note that this was the Veteran's "only" knee injury, yet in a September 2011 statement, the Veteran wrote that he felt his knees should be service connected, because he participated in field exercises every week in all types of weather conditions and had experienced many falls while working with the equipment.  While taking this statement as fully accurate would mean that many falls occurred in service, the bigger problem is that the Veteran has argued both that he had only one injury and also argued that he has experienced many falls.  These statements are mutually incompatible, which undermines not just the credibility of the Veteran's statements, but also the probative value of any opinion which relies on such statements.  As such, the value of Dr. Glass's opinion is greatly undermined as it largely relied on the Veteran's statements.

Nevertheless, given the suggestion that the Veteran's right knee/leg disability might be the result of his military service, the Board obtained an expert medical opinion in February 2014 from a VA rheumatologist.  The rheumatologist noted the in-service right knee injury which resulted in a contusion and was treated with rest.  He noted that no MRI was available at that time as the technology did not yet exist, and as such the only studies that would have been available during that era were either an x-ray or an arthrogram.  He noted that an x-ray would not have shown internal derangement of the knee, and arthrograms were considered quite invasive and only used in limited circumstances.  However, while technology needed to conclusively identify internal knee derangement did not exist at the time of the Veteran's injury in service (or if the technology did exist it was unlikely to have been used), the rheumatologist explained that the evidence of record did not suggest that the Veteran's right knee injury was debilitating during his time in service, and therefore it would be unlikely that the injury would have led to long term sequelae that would have included early post traumatic arthritis.  He suggested that it was more likely than not that the Veteran's knee arthritis was age related and not a reaction to an earlier injury.

The rheumatologist allowed that in cases of extreme morbid obesity, premature osteoarthritis could occur, but in such situations it would be expected to only occur in weight-bearing joints, whereas the Veteran complained of arthritis in the shoulders which were not weight bearing joints.  As such, it would be unlikely that arthritis in the Veteran's right knee was related to his morbid obesity.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
  
In this case, the Board does not question Dr. Glass's competency or credibility, and his opinions, albeit contradictory of one another, are accepted as probative evidence.  However, the Board must determine what evidence is the most probative.

Here, the explanation provided by the VA rheumatologist appears to be the most plausible.  It was also offered in unequivocal language and is fully supported by the evidence of record.  The Board has reviewed the opinions from Dr. Glass, as well as the earlier medical opinions, which appear to largely be more transcriptions of the Veteran's contentions than actual opinions; however, none of these pieces of evidence has explained in a meaningful way how a knee contusion which resulted in rest for less than 24 hours, after which time the Veteran was returned to regular duty, with no follow-up knee treatment for multiple decades thereafter caused either a meniscus tear or arthritis.  The absence of such underlying rationale or explanation is magnified in light of the more plausible alternatives, such as age based arthritis, that were suggested by the VA rheumatologist.  Given this conclusion, the Board finds that the VA rheumatologist's opinion is the most probative evidence, and therefore the weight of the probative evidence is against a finding that it is at least as likely as not that the Veteran's current right knee/leg disability is the result of either his military service or a service connected disability. 


Hearing loss in the right ear

In this case, the Board denied the Veteran's claim for service connection for hearing loss in the right ear in a May 2008 decision.  He appealed the claim to the Court and in a December 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the claim for additional adjudication.  

In his brief to the Court, the Veteran argued that the VA medical examinations provided him were inadequate because the medical examiners failed to adequately consider his lay testimony.  However, the Court specifically found that the medical opinions provided in 2005 and 2007 were based on an accurate understanding of the facts of the case, as both of the examiners had reviewed the Veteran's service treatment records, and the provided opinions included enough detail for the Board to make a fully informed decision. 

The Court eventually vacated the Board decision, because the Board had written that the Veteran's lay testimony had no weight of probative value; a conclusion which the Court found violated the holding of Jandreau v. Nicholson, and other case law.  See 492 F. 3d 1372 (Fed. Cir. 2007).  The Court emphasized that hearing loss is a symptom that a lay person is capable of observing.  The Board fully concurs that lay testimony must be evaluated in all cases.  However, while the Board's previous decision may have inartfully conveyed its ultimate conclusion with regard to the Veteran's statements, the Board appears to have given consideration to the Veteran's statements, but ultimately concluded that they were less probative than were the medical opinions of record.  As will be discussed below, while the Court has increasingly focused on the importance of lay testimony, even the Court itself has acknowledged that there are limitations to what evidentiary burdens lay evidence may be used to meet.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   In this case, even finding the Veteran's statements to be competent, and assuming their credibility, the lay evidence is simply insufficient to support a grant of service connection for right ear hearing loss. 

As suggested by the Court, lay testimony is considered to be competent to establish the presence of observable symptomatology and may provide support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, it is the job of the Board to first determine whether the lay evidence is competent and then to determine whether it is credible.  If both are found to be correct, the lay evidence will be accepted as probative evidence.  However, in reaching a decision, the Board is charged with weighing the value of each piece of probative evidence.

As an initial point, the Veteran is currently diagnosed with hearing loss in his right ear for VA purposes, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  However, as will be discussed, hearing loss in the right ear was not diagnosed in service or within a year of service, and it is not shown to have been continuous since service, as evidenced by the fact that audiometric testing, even years after separation (private hearing test in 1982), continued to show hearing in the Veteran's right ear that was within normal limits.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

The Veteran has alternatively argued that the hearing loss in his right ear is secondary to his service-connected left ear hearing loss, meaning that it was either caused or aggravated by such hearing loss.

Here, there is medical evidence that the Veteran currently has a right ear hearing loss as defined by VA.  VA examinations from 1997 to the present have consistently shown that the speech recognition scores in the Veteran's right ear have been below 94 percent.  See 38 C.F.R. § 3.385.  However, in 1997 the Veteran had not been in service for more than 25 years.

The Veteran asserts that he was exposed to an explosion in basic training and that he has essentially had problems with the hearing in his right ear ever since.  

At a Board hearing in November 1996, the Veteran explained that he was on the infiltration course at night during basic training and an explosion accidentally went off 20 feet to his left, and after that he had trouble hearing in his left ear.  He stated that the loss of hearing in his left ear masked the fact that he was experiencing hearing problems in his right ear.  The Veteran stated that he initially filed only for his left ear, but that his right ear was now causing trouble, such that it required the use of a hearing aid.  He was asked if he received any treatment for the right ear in service, to which he responded that a doctor had looked at his ears, but had not conducted any testing (although it is noted that audiometric testing of the right ear was conducted in conjunction with the Veteran's separation physical, but did not show hearing loss).

At his Board hearing in 2013, the undersigned VLJ explained to the Veteran that it was accepted that he was exposed to acoustic trauma in service, as service connection had been granted for hearing loss in his left ear; but that military noise exposure alone was not considered to be a disability, and that it must therefore be shown that the noise exposure caused hearing loss for VA purposes.  The VLJ explained that it was for this reason that the Veteran's claim had been denied.

At his 2013 hearing, the Veteran suggested that the hearing acuity in his right ear worsened during service, suggesting that a review of his service treatment records, at enlistment and separation, showed a minus five on audiometric testing in April 1968 and a 10 across the board on testing in June 1971, which he suggested represented a 15 decibel loss.  His representative further clarified that it was the Veteran's belief that VA had made a mistake.

The Board appreciates the Veteran having taken the time to clearly articulate his argument, and has examined his service treatment records closely as he requested.    

At the Veteran's enlistment physical in March 1968, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5

5
LEFT
0
-5
-10

20
 
At the Veteran's separation physical in May 1971, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
15
15
15

35

As such, the Veteran is correct that there appears to be some shift in hearing acuity in both ears, albeit significantly more pronounced in the left ear. 
 
Following service, the Veteran did not seek any hearing treatment for more than a decade (at an RO hearing in January 1996, the Veteran reported that his first post-service hearing test was in 1982).  Moreover, when his hearing was finally tested in January 1982, the hearing acuity in the Veteran's right ear was found to be well within normal levels for all aspects of audiometry, and speech discrimination was excellent in the right ear.  

The results of the January 1982 hearing test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15

In January 1993, the Veteran underwent a VA audiology examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10

Word recognition was 94 percent in the right ear (of note, 38 C.F.R. § 3.385 provides that VA considers hearing loss to be a disability when speech recognition is less than 94).  The Veteran was diagnosed with normal hearing in his right ear.

In July 1994, a buddy wrote that the Veteran had experienced an explosion on his left side during basic training that caused a loss of hearing in his left ear.

At a Board hearing in November 1996, the Veteran stated that his right ear was 100 percent and he denied any problems with the hearing with his right ear.  Audiometric testing in November 1996 also showed no hearing loss in the Veteran's right ear, and speech recognition was 100 percent in the right ear.

Audiometric testing in March 1997 showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
25

Speech recognition was 90 percent on the right, marking the first time the Veteran was shown to have a hearing loss disability in his right ear for VA purposes.

In August 1997, the Veteran acknowledged working "in a noisy environment at times."

In December 1999, the Veteran underwent a VA examination.  Audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
30

Speech recognition was 86 percent on the right.  It was noted that the Veteran had marked cerumen blockage in both ears which was affecting the test results, particularly on the right.  

In September 2000, the Veteran filed for service connection for hearing loss in his right ear as secondary to his left ear.  

In April 2005, the Veteran underwent a VA examination at which the examiner noted that some of the results of the examination might be partially invalidated due to the cerumen impaction.  The examiner noted that the Veteran's right ear hearing was normal at separation physical and even at a June 2000 VA examination.  The examiner stated that since there was a long-term history of documentation of approximately 30 years of the Veteran's hearing being normal in his right ear, the examiner was of the opinion that to the extent the Veteran had hearing loss in his right ear it did not have any relationship to his military service.  Rather it was likely to be due to aging and other health considerations.  Audiometric testing in April 2005 showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
60

It was noted that the Veteran had bilateral cerumen impaction and some non-organic element, and that the results should not be used until the cerumen was removed.

In June 2005, the Veteran underwent another audiological VA examination.  However, the examiner again found that due to the Veteran's age at the period of time that hearing loss was documented, it was attributable to aging and other health factors, and given that the hearing loss had appeared 25-30 years post-military service, there was no indication that any right ear hearing loss would be related to such service. 

In February 2007 the Veteran underwent a VA examination.  The examiner commented that the Veteran's responses were accurate.  The examiner observed that the Veteran currently had hearing loss in his right ear, but noted that audiometric testing at enlistment and separation physicals showed hearing that was essentially within the normal range in the right ear.  While the examiner was aware of the slight decrease in hearing acuity from enlistment to separation, he nevertheless found that "substantial" shifts in thresholds (greater than 15 dB as per OSHA requirements) were not of evidence in the right ear throughout military service.  The examiner noted that there was no evidence to show a hearing loss disability in the right ear during service, and there was no evidence to show that the service connected left ear caused/aggravated the hearing loss in the right ear.  

In the December 2010 memorandum decision, the Court instructed the Board to address the apparent conflict between the Veteran's testimony regarding his symptoms and the results of past hearing tests.  Once this was done, the Court directed the Board to consider whether the medical evidence of record was based on a full and accurate factual premise, and if necessary to obtain a medical opinion. 

Of note, the memorandum decision did not specifically identify any statements by the Veteran that merited consideration.  

Looking specifically at the Veteran's statements, at his 2013 Board hearing, the Veteran asserted that the hearing loss in his right ear was essentially a continuation of his hearing loss in service.  In his substantive appeal, the Veteran asserted that his average decibel loss went from approximately 4 at enlistment to 10 at separation; and he asserted that continuity of symptomatology was present.

As noted, the Veteran is considered competent to testify as to diminished hearing acuity that he has perceived.  However, his arguments in his claim, his substantive appeal, and to a large extent at his hearing, all revolve around his decibel loss between his enlistment and separation physicals.  The Board does not dispute this slight decrease that is shown, and the Veteran is clearly competent to describe his perception of diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the relevance of this decrease is a medically complex question, that the Veteran, like the Board, lacks the medical training and experience to address the relevance of, if any.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran has asserted continuity of symptomatology, the fact remains that audiometric testing at separation and a decade after separation failed to show hearing loss for VA purposes in the Veteran's right ear.  See 38 C.F.R. § 3.385.
 
While the Board previously erred in suggesting that the Veteran's statements had no weight of probative value, the fact remains that audiometric testing conclusively established that he did not have hearing loss in his right ear in service, or for decades after service.  While the Veteran is considered competent to describe his hearing acuity, the Board must also determine the credibility of such statements and then, if found credible, the weight to be assigned to them.

Here, to the extent the Veteran asserts that he had hearing loss either in service or in the decades after service, such is simply not shown by the medical evidence of record (i.e. clinical testing).  That is, the medical evidence generated contemporaneously entirely refutes any argument as to continuity of symptomatology, as it proves that hearing loss as a diagnosed condition simply was not present in the Veteran's right ear.  

The Veteran's main contention appears to be that his hearing acuity shifted slightly from enlistment to separation.  However, this argument also fails.

As noted, it is not in dispute that the Veteran was exposed to loud noise while in service, but the evidence conclusively shows that he did not have hearing loss in his right ear, either in service, or for a number of years thereafter.  The Veteran may competently point out the shift in hearing acuity during service and he may report his military noise exposure, but the question of the relevance of such exposure and such a shift in a person who does not actually develop a hearing loss disability for several decades thereafter is a highly complex medical question that requires a medical opinion to address.  The Board recognized the need for this question to be answered to properly adjudicate the Veteran's claim, and the VA examiner was therefore asked to address it in the 2007 opinion.  

However, the VA examiner explained that substantial shifts in thresholds (greater than 15 dB as per OSHA requirements) were not evidenced in the right ear throughout military service, and thus concluded that it was less likely than not that the Veteran's right ear hearing loss was the result of his military service.  As noted, the Court previously concluded that this examination was adequate for rating purposes.  See Memorandum Decision p. 4.

The Board has also considered medical treatise evidence submitted by the Veteran.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  While the article submitted by the Veteran discusses acoustic trauma being a common cause of hearing loss, this article contains no information or analysis specific to the Veteran's case, and does not draw upon a physical examination of the Veteran.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the treatise evidence submitted by the Veteran is of no probative value as to the matter of medical nexus.  Of note, the Court took no issue with this conclusion in the memorandum decision.

Having reviewed the evidence of record, and affording the Veteran's statements full consideration as evidence, the Board finds no reason to change the previous determination.  Of note, in the memorandum decision, the Court acknowledged that the Veteran was free to submit additional evidence or argument, but he has failed to provide the opinion of any medical professional even suggesting that the hearing loss in his right ear even might be related to his military noise exposure.

Here, the Court effectively remanded the Veteran's claim so that his testimony could be taken into account.  However, the Court previously acknowledged that the VA examinations that had been provided were fully adequate, and the examiner in 2007 did in fact consider specifically the decibel shift the Veteran experienced in his right ear in service.  As such, the Board finds that the evidence of record simply does not support a grant of service connection for hearing loss in the right ear.  Accordingly, the Veteran's claim is denied.  

Myocardial infarction

The Veteran is seeking service connection for a myocardial infarction.  At his Board hearing in 2013, the Veteran stated that he knew that his myocardial infarction was the result of his military service, because he gained a lot of weight in service and was having chest pain at that time.  He indicated that later in life, in approximately August 1998, he was again experiencing chest pains and a stress test suggested that he had experienced a heart attack previously.  The Veteran asserted that he had asked the doctor whether the heart attack could be linked back to his military service when he reportedly experienced chest pains, and the medical professional allegedly said that it could.  However, no such medical statement is found in the thousands of pages of evidence that is of record.

In September 2009, the Veteran wrote that a Dr. Noble had found a scar on his heart, which allegedly had happened a long time earlier.  The Veteran stated that he was of the belief that he had a mild heart attack before he was separated from service.  However, ostensibly, he has provided no medical evidence to support such an assertion.  

While the Veteran now, in conjunction with a claim for service connection, contends that he experienced heart problems in service, service treatment records fail to show any heart related complaints, and the Veteran's heart was specifically found to be normal on his separation physical in 1971, at which time the Veteran specifically wrote that he was in good health.  Even if the separation physical is not taken as probative evidence, as the Veteran suggests it should not be, the fact remains that he never complained about chest pain in service or in the years following service.

Following service, private treatment records consistently found the Veteran's heart to be normal.  In a December 1975 private treatment session, no heart problems were found.  In February 1980, the Veteran complained about pain in the right upper quadrant, but no heart problems were diagnosed.  In a January 1984 private treatment record, the Veteran's heart and lungs were found to be ok.  In October 1990, the Veteran's heart was noted to be "unremarkable."  In April and November 1991, the Veteran's heart was found to be normal in rate and rhythm.  In January 1993, an x-ray showed no significant abnormality of the heart.  At a VA examination in January 1993, the Veteran's heart was generally noted to be normal.

In August 1998, a myocardial imaging study showed an equivocal inferolateral scar.  The Veteran then explained that this meant that he had experienced a heart attack, but he wrote that the doctor could only tell that it had occurred in the past, but was unable to state the approximate time of the heart attack.  It should be noted that at the time of this imaging, the Veteran had been out of service for approximately 27 years.  Dr. Noble diagnosed the Veteran with stable angina. 

In February 1999, Dr. Ghobrial wrote that he had been treating the Veteran since March 1998, and that "during the course of treatment" the Veteran had developed some cardiac problems.  This suggests the onset of cardiac issues many years after service, if they were in fact developing after 1998.

In a January 2006 VA treatment record, it was noted that the Veteran had a stress test in 1998 that showed he had a myocardial infarction at one point in time, so they presumed that he had it when he was 27 years of age.  However, there was no explanation in the record as to how that age was arrived at.  The treatment record noted that while the stress test in 1998 was abnormal and showed an old myocardial infarction, a stress test in 2002 was interpreted as normal.

In June 2006, Dr. Ghobrial wrote that the Veteran had "secondary" conditions, including a heart attack, which happened after his three years of active duty where he gained 54 pounds and developed an acquired psychiatric disability with eating disorder.  However, the doctor did not explain what the heart attack was secondary to, and his statement therefore provides no basis to support a grant of service connection.  

In 2011, the Veteran wrote that during service, in the Vietnam era, he was stationed in Germany where he had to do a lot of training.  He stated that it was a stressful time and he was nervous and gained weight.  He recalled experiencing chest pain at times.  He also reported gaining 56 pounds during service.  He noted that he separated from service in 1971 and did not have any heart testing prior to 1998.  During that time he reported that he continued to gain weight and experience periodic chest pain.  He noted that in 1999, a stress test showed an old heart attack.  He suggested that at induction he weighed 154 pounds with a BMI of 25 and at separation he weighed 210 pounds with a BMI of 35 and he explained that a BMI of 27 had a higher risk of serious health conditions such as hypertension and heart attack.  He believes that continuity of symptomatology should apply to his situation based on the weight gain.  He submitted private treatment records from 1975 showing that he had elevated blood pressure.

The Veteran appears to believe that because he gained weight in the military, he developed a higher risk factor for health problems.  This may be the case, but service connection may only be warranted if the risk factor in fact led to the occurrence of a heart attack.  That is - a risk factor is just that.  It is an elevation of the chances something may occur.  Service connection is not granted for a risk factor, or for the result of a disability or disease that occurs after service, merely because a risk factor was present during service.  

The fact remains that neither the Veteran, nor anyone else, knows when his alleged heart attack occurred, but the evidence of a heart attack having actually occurred was not discovered for nearly three decades after separation.  The Veteran asserts that he had several risk factors in service, including chest pain.  However, the fact remains that the Veteran was repeatedly found not to have any heart problems at numerous treatment sessions in the years and decades following service.  The Veteran was asked if a medical professional had ever related his heart problems to his time in service, but he denied that any had.  Additionally, the only medical professional that did attempt to date the heart attack stated that it occurred when the Veteran was 27.  While the Board does not put great weight on such a determination, as no rationale was provided, the fact remains that this dating would still place the heart attack a number of years after the Veteran separated from service.  

The Veteran has also suggested that his eating disorder was responsible for his heart attack, but such a determination is a medically complex determination that the Veteran is not qualified by training or experience to address.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To answer this question, the Board obtained an expert medical opinion in February 2014.  The doctor explained that the interrelationship between cardiac disease, obesity, and eating disorders was complex, adding that Bulimia, in and of itself, did not cause cardiac disease.  He explained that no causal relationship between bulimia and cardiac disease had ever been shown, and he noted that there was no unifying systemic condition that could explain all of the Veteran's complaints. 

As such, the evidence of record simply does not link the Veteran's heart attack to his military service, and the criteria for service connection are therefore not met.  Accordingly, the Veteran's claim is denied. 


Traumatic brain injury (TBI)

In November 2008, the Veteran filed a claim seeking an "increase" for his TBI/Bulimia Nervosa under the new regulations.  He indicated that the symptoms of his TBI were debilitating with chronic headaches combined with the irritability and anxiety of his eating disorder.  He stated that his TBI occurred in August 1968 when an explosion on the left side of his head went off.  The Veteran also submitted an article about how VA had revised the regulations for evaluating TBIs that would potentially allow for TBIs rated at 10 percent to be raised to 40 percent.  The Veteran is correct that VA did promulgate new regulations for evaluating service connected TBIs.  However, for a new rating to be issued, a TBI must first be service connected.  That is, while the regulations were indeed changed to provide a potentially higher rating for TBIs, the Veteran has never actually been service connected for a TBI, or even diagnosed with a TBI.

In July 2009, the Veteran suggested that when the explosion went off on his left side in 1968 it caused loss of hearing and a migraine headache lasting 4-6 hours.  As an initial point, it is not disputed that the Veteran experienced an explosion during service, as he has been service connected for both hearing loss in his left ear and for headaches as a result of the explosion.  

However, while the Veteran now requests service connection for a TBI, the fact remains that no such disability has ever been diagnosed, despite the fact that the Veteran has attended medical appointments generating hundreds of pages of records.

In November 1996, a CT of the head was negative.  In December 1996, the Veteran was seen by a private neurologist at which time he specifically denied any head trauma.

At his Board hearing in 2013, the Veteran asserted that he had experienced head trauma in the service.  He was asked if any of his doctors had actually told him that his symptoms were part of or due to traumatic brain injury, to which he replied that a neurologist had suggested that when the explosion went off it caused damage in his brain which was why he began experiencing headaches.  However, the Veteran is already service connected for headaches.  

Indeed, in a December 2003 private treatment record, the Veteran reported experiencing headaches since 1968 when he experienced the explosion.  A neurologist wrote that the Veteran had tension headaches that were probably due to his injury in the past, but did not mention TBI.  In March 2004, the neurologist noted that a CT scan had showed a venous angioma that he felt was probably an incidental finding and unrelated to trauma.  As such, while the Veteran asserted that he had been diagnosed with a TBI, such a conclusion does not actually appear to have been drawn by any medical professional.  It is true that the neurologist related a headache disorder to the head trauma, but as noted that disability has already been service connected.  

Generally, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  This prohibition may have been loosened somewhat by the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) that lay evidence is competent to establish a diagnosis when that lay person is reporting a contemporaneous medical diagnosis.  However, once again, the Board is charged as finder of fact and weigher of evidence with determining what the best evidence is.  

Thus, while the Veteran suggests that he was, or at least may have been, diagnosed with a TBI by a doctor, the actual contemporaneously generated records from that doctor do not contain such a diagnosis.  As such, the Board will afford greater weight to the medical records that were contemporaneously written by the medical professional himself than to the Veteran's reconstruction years later of what the medical professional had told him.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

As such, the Veteran has not been diagnosed with a TBI, despite CT scans and numerous treatment sessions with neurologists.  Moreover, he has not identified any symptoms, other than headaches and anxiety that might be suggestive of a TBI, but those conditions have already been service connected.

The Board finds that evidence does not establish that the Veteran experienced a TBI in service; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a TBI is denied. 


Service connection for arthritis of numerous joints and extremities

In January 2011, the Veteran wrote that he was seeking a service connection claim for arthritis of the spine, shoulder, wrists, left knee, feet, and left femur, all secondary to his pes planus.  He added that he experienced a lot of pain from falls while in basic training.

In September 2011, the Veteran underwent a VA examination.  X-rays showed moderate chronic degenerative changes in the wrists; no arthritis in the shoulders; chronic degenerative changes in the spine; and no bony abnormality in the hips or left knee.  Following a complete examination of the Veteran, the examiner concluded that the Veteran's service connected pes planus did not cause arthritis in any joints.  However, the examiner did not provide any rationale for the conclusions that were drawn.

In June 2012, an addendum opinion explained that the Veteran's arthritis was less likely than not related to his service connected psychiatric disorder.  The examiner explained that degenerative disease is part of the natural aging process, that mostly affected individuals older than 40, like the Veteran.

At his hearing before the Board in 2013, the undersigned VLJ summarized the Veteran's arguments that he felt that the arthritis of all his various joints could be due to all of the physical activity during service, such as the long marches or the heavy packs; and he also felt it might be secondary in some fashion to his eating disorder.  The VLJ noted that the VA examiner concluded that the Veteran's arthritis was basically due to his age, and the Veteran was asked if any of his doctors felt that it was due to his physical activity during service.  The Veteran alleged that some of his VA doctors had mentioned it to him.

The VLJ explained to the Veteran that what was missing in his claims was a medical opinion linking his arthritis either to his military service or to his eating disorder.  He agreed to try to get an opinion from one of his doctors, but in the more than a year since that hearing, no medical opinion has been received from the Veteran.

In February 2014, the Veteran wrote that he experienced problems with his shoulders, wrists, hips, knees, lower extremities, and feet within 10 years from separation from active duty, but he stated that he could not get VA to do an MRI on him until 2003.  He asserted that he had experienced arthritis for 35 years as a result of the hard work he performed in service.  He stated that his wrists became painful during service, and asserted that he had experienced problems with his wrists ever since separation.  He noted that arthritis was confirmed in his wrists in 2010 and 2011.  He stated that he was of the belief that he had arthritis within one year of separation and that service connection was therefore warranted.  Indeed x-rays in September 2011 did confirm degenerative changes in the bilateral wrists.

In February 2014, the Veteran asserted that he fell many times on his shoulders during active duty, and he asserted that after service his shoulders would be painful at times.  He noted that arthritis was diagnosed in 2010, but stated that he was of the belief that he had arthritis in his shoulders within one year of separation and that service connection was therefore warranted.  A similar argument was presented for the Veteran's back, left knee, and feet.

The Board has carefully reviewed the Veteran's contentions, but finds that his assertions of joint problems first emerged decades after service, without any intervening medical treatment.  That is, while the Veteran now asserts that he has experienced a litany of orthopedic problems since service, the fact remains he did not complain of such symptoms in service, and despite seeking considerable medical treatment through the years, limited to no treatment has been provided for any of the joints for which service connection is now being sought, and certainly no treatment was sought for a number of years after service.  As such, the Veteran's assertions are not sufficient to establish continuity of symptomatology from service, and the Veteran lacks the medical training to establish the presence of arthritis within a year of separation from service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Following the Board hearing, an expert medical opinion was obtained from a rheumatologist in February 2014.  The rheumatologist was provided with the Veteran's claims file and from a review of his opinion, it is clear that the rheumatologist was fully apprised of the Veteran's military history, including his weight gain in service and his eating disorder.  The rheumatologist noted that the only joint which received treatment in service was the Veteran's right knee, which is addressed elsewhere in this decision.  With regard to the Veteran's other joints, the rheumatologist concluded that the evidence did not suggest that any arthritis was related to either in-service trauma or secondary to his eating disorder.  The rheumatologist noted that the Veteran's pes planus was of questionable clinical significance.

The rheumatologist also addressed the Veteran's eating disorder, allowing that eating disorders could have a variety of systemic manifestations, but concluding none seemed at issue in this case.  The rheumatologist explained problems associated with anorexia but noted that this was not the problem here.  He observed that the Veteran's chart had shown an iron deficiency, but noted that it was an iron overload, not a deficiency, which could lead to osteoarthritis.  The rheumatologist allowed that in cases of extreme morbid obesity, premature osteoarthritis could occur, but in such situations it would be expected to only occur in weight-bearing joints, whereas the Veteran complained of arthritis in the shoulders which were not weight bearing joints.

The rheumatologist also considered the bone spurs, noting that the heel spurs on x-ray do not (and the rheumatologist was demonstrative about the "do not") correlate with pathology.  He explained that most spurs were incidental findings which have no clinical significance and merely represent the body's continual calcification at tendon insertion sites.  The rheumatologist noted that joint pain and osteoarthritis in the vast majority of cases was age related, and he noted that the Veteran was approximately 65 years old, and would be unlikely not to have some osteoarthritis on examination. 

The rheumatologist also explained that the notation of a bone island in the Veteran's left hip area had limited clinical significance, opining that it certainly was nothing that would rise to the legal standard of being as likely as not a marker of a nutritional issue or distant obvious trauma.  He added that hypertrophic changes in the AC joints also fell in the same category as heel spurs and bone islands, explaining that while they are visually apparent on x-ray, the clinical significance and etiology was often much more obscure.  Sometimes, they cause impingement syndrome, many times they are just incidental findings.

While the Veteran believes that the arthritis in his joints is the result of his military service, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disability diagnosed by radiographic imaging.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board obtained a medical opinion on the subject, but the medical professional concluded that the arthritis in the Veteran's joints was not the result of either the Veteran's military service, or a service connected disability.  The medical professional was fully informed of the Veteran's contentions, and of his medical history.  The opinion was grounded in the evidence of record and a complete rationale was provided for it.  As such, this opinion is found to be highly probative and entitled to great weight.

Given the findings of the medical professional, the Board concludes that the criteria for service connection have not been met, and the Veteran's arthritis claims are denied.


Service connection for a bilateral foot disorder, other than pes planus

In December 2010, the Veteran filed a claim seeking service connection for arthritis in his feet secondary to his service connected bilateral pes planus.  In the statement of the case, the issue was captioned as an "other" foot condition to include mildly irregular uptake and heel spurs.  

Service treatment records do not show any foot complaints or treatment, although the Veteran was diagnosed with first degree pes planus at enlistment.  He is now service connected for pes planus and rated at 30 percent.

The Veteran is essentially seeking service connection for a foot disability other than pes planus.  Service connection requires the presence of a current disability.  For VA purposes, this requirement may be satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The issue that must therefore be resolved here is whether the Veteran has experienced a foot disability other than pes planus during the course of his appeal, and if so whether it was the result of either military service, or a service connected disability such as the pes planus. 

As an initial point, it is clear that the Veteran has been receiving some treatment from the VA podiatry clinic.  However, the treatment seems to mostly be for diabetic neuropathy in his lower extremities or for onychomycosis.  However, the Veteran's diabetes is not service connected, and there is no suggestion that the onychomycosis (essentially a fungal infection of the toe nails) is the result of either the Veteran's service or a service connected disability.  

For example, at a VA foot examination in May 2009, the examiner noted that the Veteran was complaining of worsening pain and neuropathy symptoms to his feet, but found that such complaints could not be related to his service connected flat foot, but were likely the result of his non-service connected diabetes. 

At a VA examination in September 2011, x-rays showed a tiny chronic heel spur at the Achilles tendon insertion.  There was no acute bony abnormality.  That same month, the Veteran wrote that he was requesting service connection for the tiny chronic heel spur at the Achilles tendon insertion.  

In January 2014, the Board requested a medical opinion to address the Veteran's contentions.  The doctor was informed that the Veteran was seeking service connection for bilateral foot disorders other than service-connected pes planus as a result of service or the service-connected nutritional/eating disorder.  It was noted that a VA radiology examination in September 2011 had revealed a noted heel spur in the right foot with a mildly irregular uptake in the feet bilaterally.  The doctor was asked to review the Veteran's claims file and determine if it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected bulimia nervosa, to include any associated iron deficiency/nutritional deficit associated with such a condition, has caused or aggravated (worsened beyond the natural process of the disease), a multi-joint disorder (documented via the findings of bony abnormality, arthritis, or assessed arthralgias) in the feet.  The doctor was also asked if it was at least as likely as not that such a condition (or conditions) had causal origins in active service.

In February 2014, the VA doctor explained that heel spurs were less likely than not the result of pes planus, as heel spurs were a degenerative condition that formed from wear and tear.  The doctor noted that the Veteran's heel spurs on x-ray did not correlate with pathology, and explained that most spurs were incidental findings which had no clinical significance.  The doctor also explained why the Veteran's eating disorder, to the extent the Veteran has one, was not the cause of any foot problem.  He also indicated that to the extent the Veteran had arthritis globally (which would include the feet), the arthritis was likely age related as it would be unlikely to be 65 years of age, like the Veteran, and not have any osteoarthritis.  The doctor acknowledged that extreme morbid obesity could cause premature osteoarthritis to occur, but in such a case he suggested that it would only be seen in the Veteran's weight bearing joints, yet here the Veteran had osteoarthritis in his shoulders which the doctor explained were not weight bearing.  

A plain reading of this medical opinion shows that it is considerate and well-reasoned and is targeted to the specific factors evident in the Veteran's claim.  This opinion clearly and succinctly answered the Board's questions and grounded the opinion in the evidence of record.  As such, this opinion is found to be highly probative evidence that is entitled to great weight.

The Board understands the Veteran's reasoning in filing a claim after seeing a finding of heel spurs on x-ray, as from a lay perspective it is not clear what such a condition is or what its etiology is.  These are medically complex questions that must to be answered by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Unfortunately, the medical professional found that they were not the result of either the Veteran's military service or his service connected pes planus.

As described, the evidence of record is simply against the conclusion that the Veteran has experienced a bilateral foot disability during the course of his appeal, other than pes planus, that is the result of either his military service or a service connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is seeking a compensable rating for hearing loss in the left ear.  His claim for a compensable rating for hearing loss in the left ear was previously denied by a Board decision in May 2008, and the Court affirmed that decision in a December 2010 memorandum decision.  That decision became final, but since May 2008, the Veteran has once again asserted that a compensable rating is warranted for the service connected hearing loss in his left ear. 

The Veteran's hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

When only one ear is service connected, the law still allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.  

As discussed above, the evidence of record has shown that the Veteran has experienced hearing loss in his right ear that meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385 since approximately 1997.

The Board must then evaluate whether the Veteran has hearing loss in his left ear that would merit a 10 percent rating on its own, assuming no hearing loss in the right ear.

The Veteran underwent a VA audiological examination in June 2009.  He did not report a situation of greatest difficulty in hearing.  However, the examiner noted that the Veteran's hearing problems caused poor social interaction, and suggested that the Veteran would most likely have difficulty understanding speech in the presence of background noise.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
70
65
70
95
100+
 
The average decibel loss was 84.  His speech recognition score was 56.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  When one ear is normal Level "I", a compensable rating would require a minimum level of "X" to receive a compensable rating.

Here, the Veteran's average decibel loss and speech recognition score in his left ear equate, using Table VI, to a Level "VIII" which is insufficient to warrant a 10 percent rating for the left ear on its own.  Similarly, using Table VIA would also lead to a Level "VIII" for the left ear.  As such, because the hearing loss in the Veteran's left ear is insufficient to merit a compensable rating on its own, the non-service connected hearing loss in his right ear may not be considered.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.

As described, a compensable schedular rating is not warranted for the Veteran's hearing loss in the left ear.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, in this case, the medical evidence fails to show anything unique or unusual about the hearing loss in the Veteran's left ear.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations.  For example, at a VA examination in June 2009, the Veteran's hearing problems caused poor social interaction, and suggested that he would most likely have difficulty understanding speech in the presence of background noise.  However, difficulty hearing (i.e. diminished hearing acuity) is contemplated in the rating assigned.  As noted, the schedular rating criteria include consideration of word recognition ability.  In this regard, it is important for the Veteran to understand that the schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in his day-to-day life.  Simply stated, while the Veteran may, in fact, need to keep the volume on his TV set loud, and may have some problems hearing on a telephone, these types of problems, generally, would not impair his ability to obtain work.  In fact, at the VA examination in June 2009, the examiner stated that the only work problem the Veteran would experience was difficulty with background noise.  As such, it would not be found that the Veteran's hearing loss disability in his left ear met the "governing norms" of an extraschedular rating.  Accordingly, referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected left ear hearing loss.  Thus, the Board finds that Rice is inapplicable.


IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a series of letters over the course of the Veteran's lengthy appeal.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, including during the Veteran's appeal to the Court of Appeals for Veterans Claims.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran has testified at a DRO hearing and at multiple Board hearings.
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and why it was felt the Veteran's numerous disabilities were related to his military service.  Questions were also asked about the impact of the Veteran's hearing loss on his daily life.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  To the extent there were any deficiencies in the 2004 hearing on the right ear hearing loss claim (the only issue remaining from the prior hearings by another Judge), that deficiency was rectified by an adequate hearing in 2013.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examinations addressed the current nature of the Veteran's hearing loss disability and addressed the majority of issues on appeal.  To the extent that the VA examinations did not provide a sufficient rationale, the Board notes that an additional medical opinion was obtained in February 2014, that fully addressed the majority of the service connection issues on appeal, and provided a full, well-reasoned explanation of why it was less likely than not that the disabilities were the result of the Veteran's military service.  The opinion was grounded in the evidence of record, and the examiner was clearly familiar with the Veteran's medical history and contentions.  As such, VA has provided the Veteran with a fully adequate medical opinion.

The Veteran was provided with a copy of the 2014 medical opinion, and he then responded in March 2014, submitting additional argument.  In the brief later that month, his representative waived RO consideration of the additional evidence.

While a VA medical opinion was not provided with regard to the Veteran's claim for TBI, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Veteran first filed a claim for TBI decades after separation.  The record does support the conclusion that he was near an explosion during basic training, however, in the approximately 30 years since then, the Veteran has never been diagnosed with a TBI.  This is not for lack of medical care, as the medical records and arguments in this case fill many claims files.  It is also noted that the absence of a TBI diagnosis is also not for lack of seeking treatment from an appropriate medical professional, as the Veteran has been receiving treatment from neurologists for more than a decade.  As discussed, the Veteran did develop some symptoms from the explosion, but he has been separately service connected for a headache disorder, for hearing loss in his left ear, and to the extent it is related for an acquired psychiatric disability.  The Veteran has also had several CT scans of his head which have consistently been interpreted as normal.  The only evidence in this case to suggest the presence of a TBI is provided by the Veteran filing a claim seeking service connection for one, yet he has not specifically identified any symptoms, aside from the aforementioned disabilities which have already been service connected, which might support a finding of a TBI.  Thus, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

An examination was also not provided with regard to the Veteran's claim for service connection for a heart attack (although an opinion was obtained to assess whether there was any causal relationship between the Veteran's service connected eating disorder and his heart attack).  However, the only evidence of the possible occurrence of a heart attack appeared nearly three decades after separation, and the Veteran himself testified that his doctor had told him that there was no way to determine when it actually occurred.  As such, remanding the claim to obtain a medical opinion on a question that cannot be answered is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 











	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for a right knee/leg disability is reopened.

Service connection for a right knee/leg disability is denied.

Service connection for hearing loss in the right ear is denied.

Service connection for a myocardial infarction is denied.

Service connection for a TBI is denied.

Service connection for arthritis of the shoulders, both wrists, the lumbar spine, both hips, the left knee, left femur, and both feet is denied.

Service connection for a foot disorder, other than pes planus, is denied.

A compensable rating for hearing loss in the left ear is denied.


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


